Citation Nr: 0200941	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision of the Committee on 
Waivers and Compromises of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO).

The veteran failed to report for his scheduled June 2001 
personal hearing before the Committee on Waivers and 
Compromises, as well as his scheduled August 2001 
videoconference hearing before the undersigned Member of the 
Board.


REMAND

The veteran has disputed the amount of the overpayment of 
pension benefits.  He contends that VA utilized erroneous 
figures in determining his income during the overpayment 
period.  Specifically, he claims that he only received 
$10,000, instead of the indicated $15,000, from the Florida 
State lottery.  See VA Form 119, Report of Contact, dated 
June 14, 2000.  In addition, in his March 2001 Form 9, he has 
suggested that his wallet was stolen and his driver's license 
and social security card may have been fraudulently used to 
obtain winnings.  He has not offered any evidence to support 
these claims.  While the RO has determined that a $3408 
overpayment occurred, the veteran has not been offered an 
explanation as to how the overpayment was calculated.  As he 
has challenged the validity of the indebtedness, further 
review of his waiver claim by the Board at this time must be 
deferred pending formal adjudication of this issue.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2000); 
see also VAOPGCPREC 6-98.  On this point, the General Counsel 
stated the following in VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

The veteran should be provided the opportunity to add the 
validity issue to his appeal.  Since he may simultaneously 
request consideration of a validity challenge and waiver of 
recovery of the debt, the sequential approach to regional 
office adjudication of these issues would appear to best 
advance the interests of the veteran, the regional office and 
the Board.  See e.g., Harris v. Derwinski, 1 Vet. App. 180 
(1991) and Hoyer v. Derwinski, 1 Vet. App. 208 (1991) (the 
Court dismissed as premature appeals from Board decisions 
which addressed only those issues which had been considered by 
the agency of original jurisdiction.  In each case, the Court 
held that the Board's decision on the claim which had been 
appealed was not a final order subject to appeal because that 
claim was "inextricably intertwined" with another claim 
which was undecided and pending before VA).

Accordingly, the case is remanded for the following:

1.  Adjudicate the appellant's claim 
concerning the amount of the validity of 
the debt at issue, offering the appellant 
an opportunity to submit evidence 
concerning the correct amount of his 
lottery winnings and evidence that his 
wallet was stolen and his personal 
identification papers used fraudulently.  
Also, provide an accounting to the 
appellant, explaining the amount of the 
overpayment and how it was calculated.  
If the determination is adverse to him, 
notify him of the determination and of 
his appellate rights, including the need 
to file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

2.  Following completion of the foregoing, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

3.  Readjudicate the appellant's claim 
requesting waiver of recovery of the 
overpayment of pension benefits.  
Supporting analysis and explanation for 
the decision must be provided.  If the 
findings remain adverse to the appellant, 
provide him and his representative a 
supplemental statement of the case and an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2001), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


